                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


KIMBERLEE SWARTZ,

        Plaintiff,

        v.                                                Civil Action No. TDC-18-3239

OFFICER HARMANPREET SINGH,

        Defendant.



                                 MEMORANDUM OPINION

       PlaintiffKimberlee   Swartz, an inmate at the Maryland Correctional Institution for Women

("MCIW") in Jessup, Maryland, has filed a Complaint alleging that Defendant Correctional

Officer Harmanpreet Singh engaged in improper sexual contact with her, sprayed her with mace,

and forcefully pushed her in the shower. Before the Court is Singh's Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment. Also pending are Singh's Motion to Strike Exhibits,

Swartz's Motion for Appointment Counsel, and Swartz's Motion for Case Management Action.

Having reviewed the submitted materials, the Court finds no hearing necessary. See D. Md. Local

R. 105.6. For the teasons set forth below, Singh's Motion to Strike Exhibits will be granted in part

and denied in part; Singh's Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment, construed as a Motion for Summary Judgment, will be denied; Swartz's Motion for

Appointment of Counsel will be granted; and Swartz's Motion for Case Management Action will

be denied.

                                        BACKGROUND

        Swartz, an inmate residing in the Mental Health Unit at MCIW, alleges that on October 27,

2017, between approximately 12:45 p.m. and 2:00 p.m., Singh took her into the shower in the
Mental Health Unit, opened her clothing, and touched her breast. When she screamed for help, he

sprayed mace in her face, called her a "fuckin(g] bitch," and pushed her into the shower, causing

her to hit her head against the wall. Swartz Decl. ,-r 2, Opp'n Mot. Summ. J. ("Opp'n") Ex. 4, ECF

No. 21-2. According to Swartz, Correctional Officer II Veronica Taylor and Lt. David Sieracki

were present and witnessed the assault.

       On October 30,2017, Swartz reported the incident, pursuant to the Prison Rape Elimination

Act ("PREA"), 42 U.S.C.      SS 15601-15609    (2012), to Mayowa Ogundiyun, a mental health

professional at MCIW. Swartz told Ogundiyun that prior to the incident, she had rubbed feces on

the window of her cell because she was upset that nursing staff had not provided her with diapers

in time. According to Sabrina Shank, an inmate whose job was to assist with clean up, Taylor

directed her to provide cleaning supplies to Swartz to clean her cell. Taylor then directed Singh

to take Swartz to the shower while Shank cleaned the cell. It was at that point that, according to

Swartz, the assault occurred. In a declaration, Shank has corroborated Swartz's account by stating

that after Singh took Swartz to the shower area, she heard Swartz scream and tell Singh, "Why are

you touching me, leave me alone, get away from me," and she smelled mace. Shank Decl. ,-r 5,

Opp'n Ex. 2, ECF No. 21-2. According to Swartz, on October 31,2017, she reported the incident

to Warden Chippendale and asked her to review the video coverage.

        Swartz asserts that Singh received a reprimand for the incident.            According to the

declarations of six other inmates, Singh has assaulted or threatened other female inmates in the

past, and these six inmates have collectively described three specific incidents.

        For his part, Singh denies Swartz's allegations. According to Singh, he has never assaulted

Swartz or any other inmate physically or sexually. He also denies that he was reprimanded for the

incident.   Other correctional officers corroborate Singh's account.        Taylor denies Swartz's



                                                  2
allegation that she asked Singh to escort Swartz to the shower on October 27,2017 and states that

she has never asked a male officer to escort an inmate to the shower. Likewise, Sieracki asserts

that he did not witness an assault by Singh on Swartz in the shower area of the Mental Health Unit

that day. Correctional Officer Tameka Johnson, who was working in the Mental Health Unit on

October 27,2017, asserts in a declaration that she did not allow male officers on the Mental Health

Unit at MCIW that day or on any other date. According to Singh, Taylor, Sieracki, and Johnson,

prison policy prohibits male correctional officers from working in the Mental Health Unit at

MCIW or escorting female inmates to the shower. However, Swartz has submitted declarations

from five different inmates stating that they have seen male correctional officers, including Singh,

working in or visiting the Mental Health Unit on multiple occasions.

          In June 2018, Swartz sent a letter to the United States Marshals Service stating that she had

been sexually assault by MCIW correctional staff. As a result of that letter, the Intelligence and

Investigation Division ("IID") of the Maryland Department of Public Safety and Correctional

Services opened an investigation into her allegations.      The investigator, Detective Paul Owens,

interviewed Swartz on June 29, 2018.         Swartz described the October 27, 2017 incident and a

different alleged assault. According to Owens, during a follow-up interview on November 7,2018,

Swartz admitted that she was not actually assaulted.       Swartz denies making such a statement to

Owens.

          Although Swartz informed Owens of another inmate, Sherry Knott, who was a possible

witness, that inmate had already been released from imprisonment and could not be located.

Owens interviewed Sieracki, but he did not interview Singh because he invoked his Miranda

rights.    Owens also reviewed Swartz's infraction history.       Owens could not locate any video

recordings ofthe incident. In February 2019, Owens requested that the investigation be closed.



                                                    3
       On October 18, 2018, Swartz filed her Complaint against Singh in this Court. With her

Complaint, Swartz attached an Application for Statement of Charges, dated July 2, 2018, which

she completed in order to file a criminal complaint against Singh in the District Court of Maryland

for Anne Arundel County, but which appears not to have been filed. In the Complaint, Swartz

does not identify any specific statutory or constitutional claim, but she states that as relief, she

wants to press charges for sexual assault against the "other 2 officers involved and against Warden

Chippendale [of] MCIW for covering the assault up." Compl. at 3, ECF No. 1. Swartz also asks

that she be transferred to another prison. Because self-represented complaints are to be construed

liberally, and because a civil plaintiff may not obtain, as relief, a criminal prosecution against

another individual, Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973), the Court construes the

Complaint as a civil rights claim under 42 U.S.C.       9   1983 alleging excessive force in violation of

the Eighth Amendment to the United States Constitution.


                                           DISCUSSION

        In his Motion to Dismiss or, in the Alternative, Motion for Summary Judgment, Singh

seeks dismissal under Federal Rule of Civil Procedure 12(b)(6) or summary judgment under Rule

56 on the grounds that the Complaint fails to state a plausible claim for relief and that there is no

genuine issue of material fact such that he is entitled to judgment as a matter of law. Although

Singh argues that violations of state policies, procedures, and regulations do not establish a

constitutional claim, the Court does not read the Complaint as seeking such relief and thus does

not address this issue.    The Court also declines to address Singh's argument regarding the

unavailability of injunctive relief as premature.




                                                    4
I.     Legal Standards

       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     A claim is

plausible when the facts pleaded allow "the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings of

self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89,94 (2007), legal conclusions

or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd. o/Comm'rs      o/Davidson Cty., 407 F.3d 266,268 (4th Cir. 2005).

        Where, as here, the parties have both submitted evidence outside of the original pleadings

for the Court's review, the Court may consider the exhibits only if it converts the Motion into one

seeking summary judgment.       See Fed. R. Civ. P. 12(d). Before converting a motion to dismiss to

one for summary judgment, courts must give the nonmoving party "a reasonable opportunity to

present all the material that is pertinent to the motion."   Id. "Reasonable opportunity" has two

requirements: (1) the nonmoving party must have some notice that the court is treating the Rule

12(b)(6) motion as a motion for summary judgment, and (2) the nonmoving party "must be

afforded a reasonable opportunity for discovery" to obtain information essential to oppose the

motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985). Here, the notice requirement has been

satisfied by the title of Singh's Motion. To show that a reasonable opportunity for discovery has

not been afforded, the nonmoving party must file an affidavit or declaration under Rule 56(d), or

an equivalent filing, explaining why "for specified reasons, it cannot present facts essential to

justify its opposition."   Fed. R. Civ. P. 56(d); see Harrods Ltd. v. Sixty Internet Domain Names,



                                                  5
302 F.3d 214, 245 (4th Cir. 2002). In her Motion for Appointment of Counsel and Motion for

Case Management Action, Swartz has asked for assistance to obtain additional documents and

evidence to prove her case and noted that she has requested any relevant video recordings from

the date of the incident. However, the record reveals that the IID investigator tried but failed to

find any such video recordings, and Swartz has not filed a Rule 56(d) affidavit or argued that she

requires discovery before the Motion may be resolved.         Rather, she has attached numerous

declarations in support of her position and has asked for summary judgment in her favor. Under

these circumstances, the Court will construe the Motion as a Motion for Summary Judgment.

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the motion, the Court views the facts in the light

most favorable to the nonmoving party, "with all justifiable inferences" drawn in its favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. Bait. Ravens Football

Club, Inc., 346 F.3d 514,522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome

of the suit under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only

"genuine" if sufficient evidence favoring the nonmoving party exists for the trier of fact to return

a verdict for that party. Id.

II.     Motion to Strike

        As a preliminary matter, Singh has moved to strike certain exhibits attached by Swartz to

her memorandum in opposition to Singh's Motion ("Opposition").         Specifically, Singh asks the

Court to strike Swartz's Exhibits 3, 4, 7, 13-15, 17-23, 25-27, and 29. Singh argues that these

exhibits violate Federal Rule of Civil Procedure 56(c) in that they have neither been presented in

                                                 6
affidavit form nor verified in any manner, or they cannot be presented in a form that would be

admissible as evidence. Fed. R. Civ. P. 56(c)(2), (4).

       Under Rule 56(c), an affidavit or declaration supporting a motion for summary judgment

"must be made on personal knowledge, set out facts that would be admissible in evidence, and

show that the affiant or declarant is competent to testify on the matters stated." Fed. R. Civ. P.

56(c)(4). A declaration may be accepted even if unsworn if it is signed with the certification that

it is "true under penalty of perjury."    28 U.S.C.      S 1746   (2012).     A court may not rely on

inadmissible hearsay when deciding a motion for summary judgment.                   See Md. Highways

Contractors Ass'n v. Maryland, 933 F.2d 1246, 1251 (4th Cir. 1991). Thus, a court may strike

portions of affidavits or declarations that are not based on personal knowledge, contain hearsay,

are irrelevant, or rest on conclusory statements. See Evans v. Tech. Applications & Servo Co., 80

F.3d 954, 962 (4th Cir. 1996); Contracts Materials Processing, Inc.     V.   Kataleuna GmbH Catalysts,

164 F. Supp. 2d 520,527 (D. Md. 2001).

        In opposing the Motion to Strike, Swartz states that she has "no objection" to striking

Exhibits 4, 7, 13, 14, and 27, most likely because none of those exhibits, as originally submitted,

met the requirements for an affidavit or declaration. Opp'n Mot. Strike 1, ECF No. 35. The Court

will therefore treat Swartz's Exhibits 7, 13, 14, and 27 as withdrawn. Exhibit 4, however, consists

of Swartz's own declaration, which the Court does not believe Swartz intended to withdraw.           In

the Motion to Strike, Singh requested that it be stricken because it was not submitted under oath.

Though that was true at the time, Swartz has since corrected that error by submitting the missing

last page in a supplemental filing, ECF No. 22, in which she certified that her statements were

made under penalty of perjury. Exhibit 4 will not be stricken.




                                                  7
        As for the other exhibits, Singh argues that some are inmate correspondence that do not

meet the requirements of an affidavit or declaration, that others are inadmissible hearsay, and that

others, specifically Exhibits 3, 17-23,25-26, and 29, are irrelevant to the resolution of the Motion.

Swartz argues that Exhibits 3, 25, and 26 are declarations that establish that male correctional

officers actually work in the mental health unit and are relevant because Singh has offered evidence

that male correctional officers are not permitted to work in that unit. Swartz asserts that Exhibits

.17-19,21-23,25,   and 26 are declarations under oath that show that Singh has previously assaulted

or threatened female inmates and are therefore relevant. Swartz also states that Exhibit 29, a letter

and report from the nonprofit organization Disability Rights Maryland, demonstrates that MCIW

officers are not properly trained to interact with inmates who suffer from mental illness.

        Upon review of the exhibits, the Court will strike Exhibit 15, a July 9, 2017 letter from

MCIW inmate Sabrina Shank to Commissioner of Correction Stephen T. Moyer because it is not

in declaration form in that it is not certified as made under penalty of perjury. For the same reason,

the Court will also strike Exhibit 29, a January 8, 2019 letter from Disability Rights Maryland to

Swartz regarding the conditions at MCIW.

        However, the Court will not strike the remaining exhibits at issue. Exhibits 17, 18, 19,20,

21, and 22 are declarations by MCIW inmates stating that they witnessed acts of violence or

assaults by Singh against other MCIW inmates between August 2018 and January 2019. Although

Singh argues that other alleged incidents are irrelevant to the resolution of this case, this position

is inconsistent with the fact that he has attached to his Motion documents collected during the IID

investigation relating to separate incidents of alleged misconduct by Swartz.            Where these

declarations provide information about incidents that may be relevant to Singh's state of mind, the

Court will not strike them.



                                                   8
       Exhibits 3, 23, 25, and 26 are declarations by MCIW inmates in which they state that they

have observed male correctional officers working in the Mental Health Unit. In some of these

exhibits, inmates state that they have seen Singh working in that unit and physically touching or

threatening inmates.   Where Singh has offered evidence that male correctional officers are not

permitted to work in the Mental Health Unit in order to support his claim that he was not alone

with Swartz in that unit, these declarations are relevant and will not be stricken.

       In summary, Singh's Motion to Strike will be granted as to Swartz's Exhibits 15 and 29,

and Exhibits 7, 13, 14, and 27 are deemed withdrawn. The Motion is denied as to the remaining

challenged exhibits.

        Relatedly, Swartz asserts in her Opposition that Singh's declarations are submitted in bad

faith, pursuant to Federal Rule of Civil Procedure 56(h). At this stage of the case, it is premature

to assess whether declarations were submitted in bad faith and thus subject to sanctions. See Fed.

R. Civ. P. 56(h). The Court will make no finding regarding Singh's declarations and exhibits and

thus may consider them in resolving the pending dispositive Motion.

III.    Eighth Amendment

        Because Swartz is an inmate alleging excessive force occurring in a prison, her       S   1983

claim arises under the Eighth Amendment, which prohibits the infliction of "cruel and unusual

punishments."    U.S. Const. amend. VIII.      This prohibition "protects inmates from inhumane

treatment and conditions while imprisoned."       Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir.

1996). The Eighth Amendment is violated when an inmate is subjected to "unnecessary and

wanton infliction of pain." Estelle v. Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg v. Georgia,

428 U.S. 153, 173 (1976)). To establish an Eighth Amendment violation, an inmate must establish

both that (1) the injury or deprivation inflicted was objectively serious enough to constitute a



                                                   9
violation; and (2) the prison official subjectively "acted with a sufficiently culpable state of mind."

Williams, 77 F.3d at 761.

        On the objective element, a party asserting an Eighth Amendment excessive force claim

must demonstrate that the officer used a "nontrivial" amount of force. Wilkins v. Gaddy, 559 U.S.

34, 39 (2010) (per curiam). "[N]ot every malevolent touch by a prison guard gives rise to a federal

cause of action." Id. at 37 (quoting Hudson v. McMillian, 503 U.S. 1, 9 (1992)). However, an

Eighth Amendment violation can occur even if a correctional officer's action did not cause serious

injury. Id. at 38 ("An inmate who is gratuitously beaten by guards does not lose his ability to

pursue an excessive force claim merely because he has the good fortune to escape without serious

injury.").   "When prison officials maliciously         and sadistically   use force to cause harm,

contemporary standards of decency always are violated."         Hudson v. McMillian, 503 U.S. 1, 9

(1992). The extent to which injuries are modest is accounted for in the award of damages. See

Wilkins, 559 U.S. at 40.

         On the subjective element, an inmate must show that correctional officers applied force

"maliciously or sadistically for the very purpose of causing harm" and thus "inflicted unnecessary

and wanton pain and suffering," rather than "in a good faith effort to maintain or restore

discipline." Hudson, 503 U.S. at 6 (quoting Whitley v. Albers, 475 U.S. 312,320-21         (1986)). In

assessing this element, a court should consider "( 1) the need for the application of force; (2) the

relationship between the need and the amount of force that was used; (3) the extent of any

reasonably perceived threat;" and "(4) any efforts made to temper the severity of a forceful

response." Iko v. Shreve, 535 F.3d 225,239 (4th Cir. 2008) (quoting Whitley, 475 U.S. at 321).

         Here, Swartz has submitted a declaration stating that on October 27,2017, Singh sexually

attacked her in the Mental Health Unit. Specifically, she asserts that he took her into the shower,



                                                   10
opened her smock, and touched her breast, then used mace against her when she screamed for help.

She states that he then called her a "fuckin bitch" and pushed her into the shower, causing her to

hit her head against the wall. Swartz Decl. ~ 2. If true, this conduct could be deemed to have been

force applied "maliciously or sadistically for the very purpose of causing harm," not "a good faith

effort to maintain or restore discipline." Hudson, 503 U.S. at 6. Swartz's account is corroborated

by the declaration of Sabrina Shank, an inmate who was working in the Mental Health Unit, who

states that she saw Taylor tell Singh to take Swartz to the shower, then heard Swartz yelling "why

are you touching me, leave me alone, get away from me" as she screamed for help. Shank Dec!.

~ 5. Shank heard Singh call Swartz a "fucking bitch" as she was crying. Id. Shank also smelled

mace. Swartz's account is also consistent with the statement she made on October 30, 2017 to a

mental health professional pursuant to the Prison Rape Elimination Act ("PREA").

       For his part, Singh has submitted his own declaration in which he denies this conduct and

notes that male correctional officers are not permitted to work in the Mental Health Unit at MCIW

or to escort female inmates to the shower in any unit. His account is corroborated by declarations

of Taylor and Sieracki, both of whom, according to Swartz, witnessed the incident. Taylor states

that she did not ask Singh to escort Swartz into the shower, and Sieracki denies witnessing such

an incident.   Both confirm that male correctional officers are not allowed to work in the Mental

Health Unit or escort female inmates to the shower. Johnson, who was working in the Mental

Health Unit that day, denies allowing any male officers into the unit on that day or any day.

        Where the parties have offered contradictory evidence on the key facts, there are genuine

issues of material fact that preclude summary judgment, as such disputes are to be resolved by the

factfinder. See Tolan v. Cotton, 572 U.S. 650, 659-60 (2014). Specifically, Swartz's account of

the sexual assault, as corroborated by Shank, creates a genuine dispute of material fact with Singh's



                                                  11
denial. Moreover, Shank's account contradicts Taylor's assertion that she did not direct Singh to

take Swartz to the shower.    More broadly, where Singh relies significantly on his statement,

corroborated by other officers, that male correctional officers are not permitted to work in the

Mental Health Unit, Swartz has offered several declarations by inmates asserting that regardless

of policy, they have seen male correctional officers, including Singh, working in the unit on

numerous occasions. Thus, there are material factual disputes that preclude summary judgment.

       The lID investigation does not alter this conclusion. Although Detective Owens concluded

that the allegations were unfounded, his investigation largely consisted of an interview of Swartz,

an interview of Sieracki, a review of records showing prior infractions by Swartz, and confirmation

that there was no available video of the incident. He did not interview Singh, who invoked his

Miranda rights on advice of counsel, and he was unable to locate Knott, who had been released

from custody. Moreover, while Owens appears to have gathered information about Swartz's prior

infractions and claims of sexual assault, he does not appear to have obtained information on any

prior incidents of assault by Singh. Where Owens did not have the declarations submitted by

Swartz to this Court, which corroborate Swartz's account ofthe assault, attest to the presence of

male correctional officers in the Mental Health Unit, and describe prior incidents of assaults on

female inmates by Singh, the conclusion of the lID report is not dispositive. While Owens relied

in part on his assertion that during his interview of Swartz on November               7, 2018, she

acknowledged that no assault had occurred, she has now submitted a declaration denying making

such a statement and confirming her original account of the assault, an account which she gave in

a PREA report only three days after the alleged incident. Where this difference is another genuine

dispute of material fact, and the Court must view the evidence in the light most favorable to Swartz,




                                                 12
summary judgment is not appropriate.   See Tolan, 572 U.S. at 660. Accordingly, the Court will

deny Singh's Motion for Summary Judgment.

IV.    Remaining Motions

       Because Swartz, as an incarcerated plaintiff, is not in a position to conduct discovery or

otherwise advance this case beyond the present stage without counsel, the Court will grant

Swartz's Motion for Appointment of Counsel. As Swartz will be represented by counsel in her

efforts to obtain discovery, her Motion for Case Management Assistance to obtain evidence and

documents will be denied.

                                        CONCLUSION

       For the foregoing reasons, Singh's Motion to Strike Exhibits will be GRANTED IN PART

and DENIED IN PART; Singh's Motion to Dismiss, or in the Alternative, Motion for Summary

Judgment will be DENIED; Swartz's Motion for Appointment Counsel will be GRANTED; and

the Swartz's Motion for Case Management will be DENIED. A separate Order shall issue.




Date: September 12,2019
                                                     THEODORE D. CH
                                                     United States Distri




                                                13
